DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority as a 371 of PCT/IB2018/058992 filed 11/15/2018 and US Provisional Application 62/587364 filed 11/16/2017 is acknowledged.
Preliminary Amendment filed 5/13/2020 is acknowledged.
Claims 18, 21-25, 27, 29, 46, 47, and 57 have been amended.
Claims 2-15, 30-43, and 48-56 have been cancelled.
Claims 1, 16-29, 44-47, and 57 remain pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/13/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 27 is objected to because of the following informalities:  Claim 27, as amended, depends from claim 10, which is cancelled.  For examination purposes, claim 27 will be considered as dependent on claim 25, which introduces “a threshold” which is further limited by claim 27.  Appropriate correction is required.



Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1, 16-20 and 44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Convida Wireless, “UE Assisted Paging”, 3GPP Draft R2-1711425, hereafter Convida.

Regarding claim 1,
Convida discloses a method by a wireless device (i.e. Fig. 1, UE) for reporting acceptable downlink (DL) beam directions to a network node (i.e. Fig. 1, gNB).
Convida discloses identifying a plurality of acceptable DL beam directions (Fig. 1, “paging indicators” received by UE drives feedback/identifying of DL beam(s)); transmitting, to the network node, an indicator of the plurality of acceptable DL beam directions (Fig. 1, “paging assistance” feedback; observation 4: “to assist the gNB in determining the beam(s) to use” for paging; observation 8: paging assistance…explicitly indicates which beam the UE could receive); and receiving, on one of the DL beam directions in the plurality of acceptable DL beam directions, paging information from the network node (Fig. 1, “paging message” based on UE assistance over the determined beam(s)).


Regarding claim 16,
Convida discloses a wireless device (i.e. Fig. 1, UE) for reporting acceptable downlink (DL) beam directions or DL beams to a network node (i.e. Fig. 1, gNB), the wireless device comprising memory operable to store instructions; and processing circuitry operable to execute the instructions (inherent that the UE and gNB comprise memory and processing circuitry) to cause the wireless device to identify a plurality of acceptable DL beam directions (Fig. 1, “paging indicators” received by UE drives feedback/identifying of DL beam(s)); transmit, to the network node, an indicator of the plurality of acceptable DL beam directions (Fig. 1, “paging assistance” feedback; observation 4: “to assist the gNB in determining the beam(s) to use” for paging; observation 8: paging assistance…explicitly indicates which beam the UE could receive); and receive, on one of the DL beam directions in the plurality of acceptable DL beam directions, paging information from the network node (Fig. 1, “paging message” based on UE assistance over the determined beam(s)).









Regarding claim 44,
Convida discloses a network node (i.e. Fig. 1, gNB) for determining acceptable downlink (DL) beam directions in which to transmit a message to one or more wireless device (i.e. Fig. 1, UE), the network node comprising memory operable to store instructions; and processing circuitry operable to execute the instructions (inherent that the UE and gNB comprise memory and processing circuitry) to cause the network node to receive an indicator from the one or more wireless devices (Fig. 1, “paging assistance” feedback from UE to gNB “to assist the gNB in determining the beam(s) to use” for paging; observation 4); based on the indicator from the one or more wireless devices, determine the plurality of acceptable DL beam directions for transmitting paging information to the one or more wireless devices (observation 8: paging assistance…explicitly indicates which beam the UE could receive); and transmit a response message containing the paging information to the one or more wireless devices in one of the DL beam directions in the plurality of acceptable DL beam directions (Fig. 1, “paging message” based on UE assistance over the determined beam(s)).







Regarding claim 17,
Convida discloses the processing circuitry is operable to execute the instructions to cause the wireless device to receive, from the network node, a paging indication (Fig. 1, “paging indicators” received by UE); determine that a user equipment identifier (ID) associated with the paging indication matches a UEID assigned to the wireless device (Observation 5-6; UEs distributed into paging groups based on UE ID, monitors paging indicators corresponding to its paging group), and wherein the plurality of acceptable DL beam directions are identified in response to determining that the UEID associated with the paging indication matches the UEID assigned to the wireless device (observation 6: when paged, UE reports paging assistance information on the DL beam(s)).
	
Regarding claims 18-20,
Convida discloses the indicator identifies one of the DL beam directions as the best direction within the plurality of acceptable DL beam directions (Fig. 1; observations 3-6; UE measurement/feedback of best DL beam(s) identified by receiving/measuring of the corresponding paging indicator(s)), and one of the DL beam directions on which the paging information is received from the network node is not the best DL beam direction (one of ordinary skill would recognize that determining a best beam among a plurality of beams results in beams other than the best, i.e. not the best direction).


Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 21-25, 29, 45-47, and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Convida in view of Astri, TCL Communication Ltd., “Discussion on response beam selection in indication-based paging”, hereafter Astri.

Regarding claims 21 and 22,
Though at least implied, Convida does not expressly the best direction provide the best channel quality, nor does Convida disclose to select a random access preamble based at least in part on the plurality of acceptable DL beam directions identified by the wireless device, wherein the indicator of the plurality of acceptable DL beam directions is transmitted using selected random access preamble.
Astri discloses the best direction provide the best channel quality (section 2.2; proposal 1, step b), and select a random access preamble based at least in part on the plurality of acceptable DL beam directions identified by the wireless device, wherein the indicator of the plurality of acceptable DL beam directions is transmitted to the network node using the selected random access preamble (section 2.1-2.2; analogous indication-based paging implemented in normal RA procedure).


Regarding claims 23-25, 46, and 47,
The combination of Convida and Astri discloses to select a PRACH resource based at least in part on the plurality of acceptable DL beam directions identified by the wireless device, wherein the indicator of the plurality of acceptable DL beam directions consists at least partly of the selected PRACH resource (Astri: section 2.1: using RACH resource associated to the selected SS-block/beam) and identifies the wireless device as being able to receive the paging information in at least one particular DL beam direction associated with the selected random access preamble or the selected PRACH resource (Convida: Fig. 1, “paging assistance” feedback from UE to gNB “to assist the gNB in determining the beam(s) to use” for paging; observation 4; Astri: section 2.1-2.2; determine best beams for transmitting the actual paging message) and to determine that each DL beam direction in the plurality of acceptable DL beam directions provides the wireless device with a channel quality above a threshold (section 2.2, step b under proposal 1; beam qualities satisfy certain constraints, e.g. above some threshold(s)
Regarding claim 29,
The combination of Convida and Astri discloses the paging indication comprises a truncated user equipment identifier (UE ID) associated with the wireless device (Astri: section 2.1; group ID….based on truncation of the UE ID).  See motivation above.

Regarding claim 45,
The combination of Convida and Astri discloses the indicator is associated with a direction of arrival, and the plurality of acceptable DL beam directions is determined based on the direction of arrival (Convida: section 2, described above; Astri: section 2.1; actual paging message containing paging record in the responded SS-block beam directions).  See motivation above.

Regarding claim 57,
The combination of Convida and Astri, as cited above, discloses receiving the indicator from the one or more wireless devices comprises receiving a first indicator from a first wireless device and receiving a second indicator from a second wireless device (i.e. each of multiple UEs would participate in the UE assisted paging process) determining the plurality of acceptable DL beam directions for transmitting paging information to the one or more wireless devices comprises determining a first plurality of acceptable DL beam directions for transmitting paging information to the first wireless device and determining a second plurality of acceptable DL beam directions for transmitting paging information to the second wireless device (i.e. gNB would utilize feedback from each of multiple UEs/UE groups); and the network node to determine Astri: trade-off between overhead of PI transmission in all beam directions/responses and actual paging transmission in responded beam directions beneficial to minimize the number of distinct responded beams without changing the paging indicator configuration).  See motivation above.

7.	Claims 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Convida and Astri as applied to claim 25 above, and further in view of Akkarakaran et al. (USP 10548136B2), hereafter Akkarakaran.
Regarding claim 26-28,
The combination of Convida and Astri does not expressly disclose channel quality measured by at least one of RSRP, RSRQ, SNR/SINR, receiving the threshold as system information from the network node/gNB, or n offset is applied to the threshold before using the threshold to determine each DL beam direction that provides the wireless device with the channel quality above the threshold.
Akkarakaran discloses analogous paging response in beamformed systems (Title) in which channel quality measured by at least one of RSRP, RSRQ, SNR/SINR (i.e. Col. 5, lines 30-48), receiving the threshold as system information from the network node/gNB and an offset is applied to the threshold before using the threshold to i.e. Col. 6, lines 26-42; Col. 12, lines 42-62).
It would have been obvious to one of ordinary skill in the art before the time of effective filing to modify Convida and Astri by measuring channel quality by at least one of RSRP, RSRQ, SNR/SINR, receiving the threshold as system information from the network node/gNB, and an offset applied to the threshold before using the threshold to determine each DL beam direction that provides the wireless device with the channel quality above the threshold, as shown by Akkarakaran, thereby enabling paging to particular UEs among multiple UEs/UE groups in advanced MIMO/beamforming networks.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY B SEFCHECK whose telephone number is (571)272-3098.  The examiner can normally be reached on Monday-Friday 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477